AMENDMENT TO THE PROFESSIONALLY MANAGED PORTFOLIOS TRANSFER AGENT SERVICING AGREEMENT THIS AMENDMENT dated as of the 19th day of June, 2007, to the Transfer Agent Servicing Agreement, dated as of June 22, 2006, as amended, (the "Transfer Agent Agreement"), is entered by and between Professionally Managed Portfolios, a Massachusetts business trust (the "Trust"), on behalf of its separate series, the TCM Small Cap Growth Fund and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into a Transfer Agent Agreement; and WHEREAS, the parties desire to amend said Transfer Agent Agreement to add the TCM Small-Mid Cap Growth Fund, effective June 29, 2007; and WHEREAS, Section 12 of the Transfer Agent Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit O is hereby superseded and replaced with Exhibit O attached hereto. Except to the extent amended hereby, the Transfer Agent Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. PROFESSIONALLY MANAGED U.S. BANCORP FUND SERVICES, LLC PORTFOLIOS By: /s/ Robert M. Slotky By: /s/ Michael R. Mc Voy Name:Robert M. Slotky Name: Michael R. McVoy Title:President Title: Sr. Vice President 1
